Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-11, 25 and 26 of R. Ridgeway et al., US 16/547,468 (August 21, 2019) are pending.  Claims 4 and 5 to the non-elected inventions stand withdrawn from consideration.  Claims 1-3, 6-11, 25 and 26 are under examination on the merits and stand rejected.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-3 and 6-11 without traverse in the Reply to Restriction Requirement filed on October 20, 2020.  New claims 25 and 26 are added to the invention of Group (I).  Claims 4 and 5 to the non-elected inventions of Groups (II) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  Applicant has cancelled claims to the inventions of Groups (III) and (IV).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant respectively elected tetravinylsilane for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-3 and 6-11 read on the elected species.  The elected species was searched and found to be unpatentable pursuant to  35 U.S.C. 103.  Pursuant to MPEP § 803.02, the search was not extended.  As such, the provisional election of species is maintained as provisional pursuant to 37 CFR 1.142(b) but no claims are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  


Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-3 and 6-11 under AIA  35 U.S.C. 103 as being unpatentable over GuideChem Chemical Trading Guide (2017) (“GuideChem”) in view of Y. Khoroshavina et al, 83 Russian Journal of General Chemistry, 1039–1042 (2013) (“Khoroshavina”) and W. Ziche et al. US 2011/0118493 (2011) (“Ziche”) is withdrawn in view of Applicant’s amendments. 

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II)  

New claims 25 are 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the following underlined purity recitations:

25. (New) The method of claim 1, wherein the distilled alkenyl or alkynyl-containing organosilicon precursor composition comprises at least about 98.9 wt. % tetravinylsilane.

26. (New) The method of claim 25, wherein the distilled alkenyl or alkynyl-containing organosilicon precursor composition comprises at least about 99.1 wt. % tetravinylsilane

were not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  

In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04.   In the instant case, it is not apparent were the subject limitations are supported an Applicant has not pointed out the support.  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-11, 25 and 26 are newly rejected under AIA  35 U.S.C. 103 as being unpatentable over the combination of Y. Khoroshavina et al, 83 Russian Journal of General Chemistry, 1039–1042 (2013) (“Khoroshavina”) and T. Wilkins, Metano Tote Talk Blog (2017) (“Wilkens”) in view of either of W. Ziche et al. US 2011/0118493 (2011) (“Ziche”) and/or Ereztech LLC, Safety Data Sheet (2016) (“Ereztech”) or the combination of Ziche and Ereztech.  

Claims 1-3, 6-11, 25 and 26 are newly rejected under AIA  35 U.S.C. 103 as being unpatentable over the combination of Y. Isono e al., JP 2018052918 (Apr. 5, 2018) (“Isono”) and T. Wilkins, Metano Tote Talk Blog (2017) (“Wilkens”) in view of either of W. Ziche et al. US 2011/0118493 (2011) (“Ziche”) and/or Ereztech LLC, Safety Data Sheet (2016) (“Ereztech”) or the combination of Ziche and Ereztech.  

THE PRIOR ART

Y. Khoroshavina et al, 83 Russian Journal of General Chemistry, 1039–1042 (2013) (“Khoroshavina”)

Khoroshavina teaches that tetravinylsilane was isolated by vacuum distillation, with addition of 1 mol % of cobalt(III) acetylacetonate as a polymerization inhibitor.  Khoroshavina at page 1041, col. 2.  


Y. Isono e al., JP 2018052918 (Apr. 5, 2018) (“Isono”)

An English-language translation of Y. Isono e al., JP 2018052918 (Apr. 5, 2018) (“Isono”) is attached as the second half of this reference.  Isono thus consists of 50 total pages (including the English-language portion).  Accordingly this Office action references page numbers in the following format “xx/50”.  

Isono teaches isolation of tetravinylsilane by distillation with a GC purity of 99 area %.  Isono at pages 46-47/50, [0067].  

W. Ziche et al. US 2011/0118493 (2011) (“Ziche”)

Ziche teaches that silanes bearing unsaturated organic groups are usually purified by distillation, which likewise entails a considerable polymerization risk due to the thermal stress necessary for the distillation and that there is also a risk of polymerization during storage of these compounds.  Ziche at page 1, [0004].  

Ereztech LLC, Safety Data Sheet (2016) (“Ereztech”) 

Ereztech teaches that tetravinylsilane (<=100%) was offered for sale on or about May 6, 2016.  Ereztech at page 3. Ereztech teaches that the tetravinylsilane should be stored under an inert gas and that contact with water liberates toxic, highly flammable gas and to keep away from flame, sparks, excessive temperatures and open flame. Ereztech at page 6.  Ereztech teaches to keep container tightly closed and sealed until ready for use. Id.  Ereztech teaches that tetravinylsilane should be stored in original container protected from direct sunlight in a dry, cool and well-ventilated area, away from incompatible materials (oxidizing agents, heat/fire sources) and food and drink. Id.  


T. Wilkins, Metano Tote Talk Blog (2017) (“Wilkens”)

Wilkens teaches that transporting and storing chemical compounds is a complex and potentially dangerous proposition. Wilkens at page 1/6.  There are thousands of industrial chemicals, many of which are toxic to humans and the environment.  Id.  Wilkens teaches that stainless steel is the material of choice when transporting chemicals.  Id.  Wilkens further teaches that it's vitally important that chemical containers are rust proof and resistant to the abrasive action of chemicals and solvents. Wilkens at page 2/6.  Wilkens teaches that if a tank is compromised, the contents will leak, potentially causing harm to people or the environment and that stainless steel tanks are well suited for the job. Id.  Wilkens teaches that not only do they resist chemicals stored inside them, they are also tolerant of the often abrasive solvents used in cleaning.  Id. Wilkens further teaches that the properties of stainless steel totes, such as ease of cleaning, corrosion resistance, and durability make it ideal for use with a huge variety of chemicals.  Wilkens ta page 3/6.  


Claims 1-3, 6-11, 25 and 26 Are Obvious Over Khoroshavina and Wilkens in View of Either of Ziche or Ereztech or the Combination of Ziche and Ereztech

Claims 1-3, 6-11, 25 and 26 are obvious pursuant to § 103 over Khoroshavina and Wilkens in view of either of Ziche or Ereztech for the following reasons.  

Respecting instant claims 1-3 and 7-9 one of ordinary skill in the art is motivated with a reasonable likelihood of success to isolate/purify tetravinylsilane by distillation as taught by Khoroshavina and/or Ziche.  One of ordinary skill in the art is further motivated by Wilkens in view of either of or the combination of: 

(1) Ereztech’s teaching of the hazardous nature and required inert storage conditions (including being kept away from direct sunlight) of tetravinylsilane; and/or 

(2) Ziche’s teaching that silanes bearing unsaturated organic groups are usually purified by distillation and that there is also a risk of polymerization during storage of these compounds, 

to package the isolated tetravinylsilane in a stainless steel tote as taught by Wilkens.  Wilkens fairly teaches that stainless steel totes are suitable packaging for hazardous chemicals that require inert conditions.  The rational underlying the instant § 103 rejection is that the selection of a known material based on its suitability for its intended use may support a prima facie obviousness determination.  MPEP § 2144.06; § 2144.07.  

The instant § 103 rejection is supported because distillation of unsaturated organosilanes is a well-known purification/isolation procedure as evidenced by the cited art.  And Wilkens fairly teaches that stainless steel totes are suitable alternative packaging for hazardous chemicals.  

Respecting instant claims 6, 10, and 11, Khoroshavina does not teach the presence of any >1000 amu, water, or halide impurities.  Thus, these instantly claimed purity distilled product obtained by Khoroshavina would not initially be expected to contain any such impurities prior to packaging.  See instant specification at page 4, [0013].  

Respecting instant claims 25 and 26, Khoroshavina does not disclose the presence of any impurities after distillation and therefore facially meets the instant purity limitations.  It is noted that the instant specification does not teach any purification techniques or purifications, any distillation techniques, any example distillations or any guidance respecting distillation or purification of the claimed silanes.  Further, patentable weight cannot be given to these purity recitations as these claims include the open-ended transitional phrase “comprises” which permits the inclusion of additional chemical substances.  MPEP § 2111.03 (I).  

Claims 1-3, 6-11, 25 and 26 Are Obvious Over Isono and Wilkens in View of Either of Ziche or Ereztech or the Combination of Ziche and Ereztech

Claims 1-3, 6-11, 25 and 26 are obvious pursuant to § 103 over Isono and Wilkens in view of either of Ziche or Ereztech.  As dissed above, Isono teaches isolation of tetravinylsilane by distillation with a GC purity of 99 area %.  Isono at pages 46-47/50, [0067].  

For the same reasons discussed above, one of ordinary skill in the art is motivated with a reasonable likelihood of success to isolate/purify tetravinylsilane by distillation as taught by Isono and thereafter, one of ordinary skill in the art is further motivated by Wilkens in view of either of or the combination of: 

(1) Ereztech’s teaching of the hazardous nature and required inert storage conditions (including being kept away from direct sunlight) of tetravinylsilane; and/or 



to package the isolated tetravinylsilane in a stainless steel tote as taught by Wilkens.  Wilkens fairly teaches that stainless steel totes are suitable packaging for hazardous chemicals that require inert conditions.  

Respecting instant claims 6, 10, and 11, Isono teaches a GC purity of 99 area % and does not teach the presence of any >1000 amu, water, or halide impurities.  The instant claim recitations of “includes less than” is broadly and reasonably interpreted to read on 0%.  MPEP § 2111. Thus, these instantly claimed purity limitations are facially met by the cited reference combination.  Furthermore, the distilled product obtained by Isono would not initially be expected to contain any such impurities prior to packaging.  See instant specification at page 4, [0013].  

Respecting instant claims 25 and 26, Isono teaches a GC purity of 99 area % does not disclose the presence of any impurities after distillation and therefore facially meets the instant purity limitations, note that instant claim 26 recites “about” 99.1 wt.%.  Again it is noted that the instant specification does not teach any purification techniques or purifications, any distillation techniques, any example distillations or any guidance respecting distillation.  Further, patentable weight cannot be given to these purity recitations as these claims include the open-ended transitional phrase “comprises” which permits the inclusion of additional chemical substances.  MPEP § 2111.03 (I).  


Applicant’s Argument

Applicant argues that, without the benefit of hindsight, those skilled in the art would not have been motivated to distill and package tetravinylsilane according to the pending claims.  Applicant argues that Khoroshavina specifically teaches the polymerization that occurs when purifying tetravinylsilane and is silent to a purity greater than 98%. Applicant argues that again, without the benefit of hindsight, those skilled in the art would not have been motivated to purify tetravinylsilane and avoid unwanted polymerization.  This argument is not considered persuasive with respect to instant claims 1-3 in view of the new grounds of rejection as necessitated by Applicant’s amendment because the purity limitation of 98% is not incorporated within claims 1-3.   MPEP § 2145(VI) (although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims).  

Applicant argues that the purity limitations of instant claims 6-11, 25 and 26 differentiate over the cited art.  First, with respect to the purity limitations of instant claims 6-11, 25 and 26, the instant specification does not teach any purification techniques for the claimed silanes nor any distillation techniques, any example distillations or any guidance respecting distillation.  Moreover, respecting Applicant’s argument of purity greater than 98%, it is not seen where the instant specification teaches a purity greater than 98%.  At Table 1, the instant specification teaches “an unheated control” having a “high molecular weight impurity” concentration of 0.10 percent or 0.29%, but this teaching does relate to the overall tetravinylsilane purity; particularly in view of the fact that the instant specification provides no indication of what “high molecular weight” means or the identity of the impurities. In any case, this argument is not considered persuasive because although Applicant may argue that the Examiner’s conclusion of obviousness is based on improper hindsight reasoning, any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.  MPEP § 2145(X)(A).  The instant prior art In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990)).  In the instant case, Wilkens provides a satisfactory packaging that meets the hazardous storage requirements of tetravinylsilane.  An argument that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP § 2145(II) (citing Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)).  

Applicant further argues that, the present disclosure has demonstrated the unexpected technical benefits of reducing polymerization, which results in pluggage of direct liquid injection (DLI) equipment. This argument is not considered persuasive for the following reasons.  A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  However, the burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  Applicant provides no argument regarding the details of the unexpected results, and it is not seen where the specification supports a finding of unexpected results.  In view of the foregoing, Applicant has not met its burden of establishing that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance because the instant yields and the Tachikawa yields are comparable.  MPEP § 716.02(b)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622